Title: [Diary entry: 26 February 1788]
From: Washington, George
To: 

Tuesday 26. Thermometer at 38 in the Morning—46 at Noon And 42 at Night. Clear Morning & calm, but the Wd. soon rose & blew fresh from the No. Wt. till evening when it ceased. It thawed pretty considerably to day but not sufft. to admit the Plows. Rid to Muddy hole, Dogue run, French’s & the Ferry Plantations. At all, the People belonging to them were at work. Set in the Inclosure below the Garden, Seven bushels of Carrots to raise Seed from—6 of which, on the upper side, were of the Lemon kind. The other Bushel were of the Orange sort; and are between the 2d. & 3d. Stakes, reckoning from the upper one.